PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s automobile in the amount of $531.30 were caused when the vehicle was buried by snow and debris while crossing under Ihterstate 70 at a time when respondent’s employees were clearing snow from the structure; that this occurred on *136Route 40 at a point below Interstate 70, a highway owned and maintained by the respondent; and to the effect that respondent’s negligent snow removal operation was the proximate cause of the damages suffered by the claimant, the Court finds the respondent liable, and hereby makes an award to the claimant of $531.30.
Award of $531.30.